         Case 1:20-cv-03293-CC-AJB Document 6 Filed 08/10/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 TIMOTHY WYATT SMITH,                           )
                                                )
            Plaintiff,                          )
                                                )
 v.                                             )      No.     3:20-CV-344-PLR-DCP
                                                )
 FEDERAL BUREAU OF PRISONS,                     )
 USP ATLANTA, DR. HAYES, DR.                    )
 CHAKOS, and MEDICAL STAFF,                     )
                                                )
                Defendants.                     )


                                    JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith, the Clerk is

DIRECTED to transfer this pro se prisoner’s complaint for violation of 42 U.S.C. § 1983 to the

Atlanta Division of the United States District Court for the Northern District of Georgia and to

close this Court’s file.

        SO ORDERED.

        ENTER:


                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE



 ENTERED AS A JUDGMENT


 /s/ JOHN L. MEDEARIS
      CLERK OF COURT
